Fourth Court of Appeals
                              San Antonio, Texas
                                     March 4, 2021

                                  No. 04-20-00359-CV

                                  Brandon HJELLA,
                                      Appellant

                                           v.

                          RED MCCOMBS MOTORS, LTD,
                                  Appellee

               From the 150th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2018CI15792
                     Honorable Mary Lou Alvarez, Judge Presiding


                                    ORDER

       The Appellee's Motion for Extension of Time to file Brief is hereby GRANTED.
Appellee's Brief is due April 5, 2021.

      It is so ORDERED on March 4, 2021.

                                                              PER CURIAM

      ATTESTED TO: _____________________________
                   Michael A. Cruz,
                   Clerk of Court